IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 7, 2008

                                       No. 07-60892                   Charles R. Fulbruge III
                                                                              Clerk

DAVID D TURNER, By and Through Natural Mother and Next Friend, Joyce
Turner; QUANELLIA TURNER, By and Through Natural Mother and Next
Friend, Joyce Turner; IZEAR FARMER, JR, By and Through Natural Mother
and Next Friend, Joyce Turner; JOYCE TURNER, Individually;
IZEAR FARMER, Individually

                                                  Plaintiffs - Appellees
v.

NORTH PANOLA SCHOOL DISTRICT

                                                  Defendant - Appellant



                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                              USDC No. 2:06-CV-98


Before REAVLEY, CLEMENT, and PRADO, Circuit Judges.
PER CURIAM:*
       The plaintiffs sued the North Panola School District because a school bus
driver repeatedly and arbitrarily suspended the three minor children from riding
the bus only because the children allegedly had a bad odor. The magistrate
judge found for two of the minor children, David and Quanellia, in a bench trial


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-60892

and awarded damages under the Mississippi Tort Claims Act. The school
district appeals. We affirm for the reasons assigned in the magistrate judge’s
able opinion. The magistrate judge believed the testimony at trial that the bus
driver trapped David’s hand in the school bus door while driving off, that
Quanellia was sprayed directly with deodorizer, and that the bus driver
arbitrarily suspended the children from bus privileges. Because the evidence
supports the court’s finding that the bus driver acted preemptively and
offensively rather than to control or discipline the children, the court applied the
correct negligence standard. See Pigford v. Jackson Pub. Sch. Dist., 910 So. 2d
575, 579 (Miss. Ct. App. 2005). The evidence also supported the finding that the
children suffered some damage, and we decline to disturb the court’s award. See
Purina Mills, Inc. v. Moak, 575 So. 2d 993, 998 (Miss. 1990); Merritt v. Dueitt,
455 So. 2d 792, 793 (Miss. 1984). The judgment is not against the overwhelming
weight of the evidence.
AFFIRMED.




                                         2